Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 2/19/2021 regarding the Breese reference have been fully considered but they are not persuasive.
Regarding the applicant’s argument that Breese discloses a liquid fuel burner, the examiner points out that the Breese states that primary air mixes with vaporized liquid fuel. In other words, the fuel may enter as a liquid, but it turned into gaseous fuel.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Helps (GB 252042 A), hereinafter Helps.

Regarding claim 1, Helps discloses a burner nozzle for a gaseous fuel burner, the gaseous fuel burner nozzle comprising: 
a manifold (“16 is a perforated screen”) configured to deliver a combustible mixture of an oxidant and a fuel gas (“Provision may be made in the outer tube inside the burner for the gas and air mixture to enter it either through large or small orifices or slots” page 1, line 71); and 
a mechanically adjustable nozzle port at an end of the manifold and configured for expanded turndown control of the combustible mixture from the nozzle port (“Referring to Figure 1, 14 is the nozzle” page 2, line 21 and “the end of the screen is coned at 21 to adjust the nozzle by entering it” page 2, line 

    PNG
    media_image1.png
    448
    269
    media_image1.png
    Greyscale

Regarding claim 7, Helps discloses the gaseous fuel burner nozzle of claim 1 additionally comprising a burner nozzle controller in control communication with the mechanically adjustable nozzle port to adjust the size of the nozzle port to selectively maintain exit velocity of the combustible mixture from the nozzle port (“a spindle 18, connected to the tubular screen, passes outside the burner through a stuffing box 19 and may be adjusted by turning the end 20” page 2, line 38).

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Breese (US 2179610 A), hereinafter Breese.

Regarding claim 1, Breese discloses a burner nozzle for a gaseous fuel burner, the gaseous fuel burner nozzle comprising: 

a mechanically adjustable nozzle port at an end of the manifold and configured for expanded turndown control of the combustible mixture from the nozzle port (“iris diaphragm structure formed of a plurality of shutter members 21” column 2, line 17 and “mixing chamber is provided with an upper or intermediate baffle having an aperture the diameter of which should be varied or controlled, either at the time of starting combustion in the device or in order to control the rate of combustion or the quality of combustion in the area below the baffle” column 3, line 9).

    PNG
    media_image2.png
    321
    543
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    296
    446
    media_image3.png
    Greyscale

Regarding claim 3, Breese discloses the gaseous fuel burner nozzle of claim 1 wherein the mechanically adjustable nozzle port is a mechanically adjustable Iris port (“iris diaphragm structure”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Helps, in view of Ruhl (US 5601789 A), hereinafter Ruhl.

Regarding claim 2, Helps discloses the gaseous fuel burner nozzle of claim 1 wherein the burner operates on a gaseous fuel 

Helps does not explicitly disclose wherein the gaseous fuel is selected from the group consisting of natural gas, propane, hydrogen and mixtures thereof.

However, Ruhl teaches wherein the gaseous fuel is selected from the group consisting of natural gas, propane, hydrogen and mixtures thereof (“Preferred fuels are those with no chemically bound nitrogen, such as natural gas, butane, propane, etc” column 5, line 8).

In view of Ruhl’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the gaseous fuel is selected from the group consisting of natural gas, propane, hydrogen and mixtures thereof as is taught in Ruhl, in the nozzle disclosed by Helps.
One would have been motivated to include wherein the gaseous fuel is selected from the group consisting of natural gas, propane, hydrogen and mixtures thereof because Ruhl states “Fuel-related NOx are formed by the release of chemically bound nitrogen in fuels during the process of combustion” (column 1, line 20). Therefore, using one of the gaseous fuels disclosed by Ruhl will reduce NOx emissions.

Regarding claims 9-11, Helps discloses the gaseous fuel burner nozzle of claim 7. 

Helps does not disclose: 
wherein the exit velocity of the combustible mixture from the nozzle port is maintained for flame stability;

controlled by entry of at least one parameter selected from the group of pressure measurement, fuel flow rate and oxidant flow rate into a nozzle controller to change the size of the mechanically adjustable nozzle port.

However, Ruhl teaches: 
wherein the exit velocity of the combustible substance from the nozzle port is maintained for flame stability (“Low fuel velocity will result in poor air/fuel mixing and/or flame out” The avoidance of flame out is an example of maintaining flame stability);
wherein the burner nozzle controller adjusts nozzle port opening size based on a parameter selected from the group consisting of entry pressure, a fuel gas burner control signal, an oxidant burner control signal and combinations thereof (“The amount of fuel entering the burner is determined by a valve assembly and conventional actuator and temperature control device. Fuel is increased or decreased as required to maintain the control temperature set point” The temperature setpoint is a fuel gas burner control signal); and 
controlled by entry of at least one parameter selected from the group of pressure measurement, fuel flow rate and oxidant flow rate into a nozzle controller to change the size of the mechanically adjustable nozzle port (“Movement of the valve is controlled by conventional controller/actuator technology well known to those skilled in the art” and “The amount of fuel entering the burner is determined by a valve assembly and conventional actuator and temperature control device. Fuel is increased or decreased as required to maintain the control temperature set point” The temperature setpoint determines the fuel flow rate which is fed to the controller).

In view of Ruhl’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include: 

wherein the burner nozzle controller adjusts nozzle port opening size based on a parameter selected from the group consisting of entry pressure, a fuel gas burner control signal, an oxidant burner control signal and combinations thereof; and
controlled by entry of at least one parameter selected from the group of pressure measurement, fuel flow rate and oxidant flow rate into a nozzle controller to change the size of the mechanically adjustable nozzle port as is taught in Ruhl, in the gaseous fuel burner disclosed by Helps.
One would have been motivated to include: 
wherein the exit velocity of the combustible substance from the nozzle port is maintained for flame stability; 
wherein the burner nozzle controller adjusts nozzle port opening size based on a parameter selected from the group consisting of entry pressure, a fuel gas burner control signal, an oxidant burner control signal and combinations thereof; and
controlled by entry of at least one parameter selected from the group of pressure measurement, fuel flow rate and oxidant flow rate into a nozzle controller to change the size of the mechanically adjustable nozzle port wherein the exit velocity of the gaseous fuel from the nozzle port is maintained for flame stability because “jetting of fuel is subjected to proportional control at the turndown ratio of 1/5 to 1/10 to always render the stabilized combustion possible.” Therefore, controlling the valve as taught by Ruhl will improve combustion stability.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Breese, in view of Muller (FR 2800844 A1), hereinafter Muller.

Regarding claims 4 and 6, Breese discloses the gaseous fuel burner nozzle of claim 1.

Breese does not disclose:

wherein the nozzle extension comprises a cylindrical sidewall having a first proximal end portion disposed adjacent the mechanically adjustable nozzle port and an opposed second distal end portion forming a discharge end of the burner nozzle, wherein the nozzle wall includes a plurality of recirculation ports disposed in the second distal end portion, the recirculation ports allowing internal recirculation of at least a portion of exhaust gas produced by operation of the gaseous fuel burner nozzle.

However, Muller teaches:
a nozzle extension longitudinally extending from and shaping flow of combustible mixture from the nozzle port (“ring 3”); and
wherein the cylindrical nozzle extension comprises a nozzle wall including a first proximal end portion disposed adjacent the nozzle port and an opposed second distal end portion forming a discharge end of the burner nozzle, wherein the nozzle wall includes a plurality of recirculation ports disposed in the second distal end portion, the recirculation ports allowing internal recirculation of at least a portion of exhaust gas produced by operation of the gaseous fuel burner nozzle (“The ring 3 is also provided with a series of orifices 7 for partial reintroduction of the burnt gases (arrows 8) inside the ring to accelerate the cooling of the flame shown schematically by the arrows 9, surrounded by the ring 3. This acceleration of the cooling of the flame aims to reduce the formation of nitrogen oxides while supplementing the combustion with the residual oxygen they contain”).

    PNG
    media_image4.png
    434
    479
    media_image4.png
    Greyscale

In view of Muller’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include: 
a nozzle extension longitudinally extending from and shaping flow of combustible mixture from the nozzle port; and
wherein the cylindrical nozzle extension comprises a nozzle wall including a first proximal end portion disposed adjacent the nozzle port and an opposed second distal end portion forming a discharge end of the burner nozzle, wherein the nozzle wall includes a plurality of recirculation ports disposed in the second distal end portion, the recirculation ports allowing internal recirculation of at least a portion of exhaust gas produced by operation of the gaseous fuel burner nozzle as is taught in Muller, in the nozzle disclosed by Breese.
One would have been motivated to include: 
a nozzle extension longitudinally extending from and shaping flow of combustible mixture from the nozzle port; and
.

Claims 5, 12-15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over by Breese, in view of Muller, and further in view of Schade (US 3291189 A), hereinafter Schade.

Regarding claim 5, Breese, as modified by Muller, discloses the gaseous fuel burner nozzle of claim 4. 

Breese, as modified by Muller, does not disclose wherein the nozzle extension includes a laminar flow insert housed therewithin, the laminar flow insert including an end abutting the mechanical adjustable nozzle port, and the laminar flow insert producing laminar low of the combustible gas flowing therethrough.

However, Schade teaches wherein the nozzle extension includes a laminar flow insert housed therewithin, the laminar flow insert including an end abutting the nozzle port, and the laminar flow insert producing laminar low of the combustible mixture flowing therethrough (“In general, the streams of equal cross-sectional area at the gridwork end of the baffles. Dividing the fuel flow into separate streams provides more uniform and laminar flow of the fuel to the gridwork 40”).

    PNG
    media_image5.png
    446
    346
    media_image5.png
    Greyscale

In view of Schade’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the nozzle extension includes a laminar flow insert housed therewithin, the laminar flow insert including an end abutting the nozzle port, and the laminar flow insert producing laminar low of the combustible mixture flowing therethrough as is taught in Schade, in the nozzle disclosed by Breese.
One would have been motivated to include wherein the nozzle extension includes a laminar flow insert housed therewithin, the laminar flow insert including an end abutting the nozzle port, and the laminar flow insert producing laminar low of the combustible mixture flowing therethrough because 

Regarding claims 12 and 14, Breese discloses a gaseous fuel burner nozzle comprising: 
A manifold (9) configured to deliver a combustible mixture of an oxidant and a fuel gas (“the apertures 12 and 13 together, being effective to admit a primary air supply for mixture with the vaporized liquid hydrocarbon” column 1, line 47);
a mechanically adjustable iris nozzle port at an end of the manifold and configured for expanded turndown control of the combustable mixture from the nozzle port (“iris diaphragm structure formed of a plurality of shutter members 21” and “mixing chamber is provided with an upper or intermediate baffle having an aperture the diameter of which should be varied or controlled, either at the time of starting combustion in the device or in order to control the rate of combustion or the quality of combustion in the area below the baffle”).

Breese does not disclose:
a cylindrical nozzle extension longitudinally extending from and shaping flow of combustible mixture from the mechanical adjustable iris nozzle port, the cylindrical nozzle extension including a laminar flow insert housed therewithin, the laminar flow insert producing laminar flow of the combustible mixture flowing therethrough and configured to control a flame shape in operational combination with the mechanically adjustable iris nozzle port, 
wherein the cylindrical nozzle extension comprises a nozzle wall including a first proximal end portion disposed adjacent the nozzle port and an opposed second distal end portion forming a discharge end of the burner nozzle, wherein the nozzle wall includes a plurality of recirculation ports disposed in the second distal end portion, the recirculation ports allowing internal recirculation of at least a portion of exhaust gas produced by operation of the gaseous mixture burner nozzle.

However, Muller teaches:

wherein the cylindrical nozzle extension comprises a nozzle wall including a first proximal end portion disposed adjacent the nozzle port and an opposed second distal end portion forming a discharge end of the burner nozzle, wherein the nozzle wall includes a plurality of recirculation ports disposed in the second distal end portion, the recirculation ports allowing internal recirculation of at least a portion of exhaust gas produced by operation of the gaseous fuel burner nozzle (“The ring 3 is also provided with a series of orifices 7 for partial reintroduction of the burnt gases (arrows 8) inside the ring to accelerate the cooling of the flame shown schematically by the arrows 9, surrounded by the ring 3. This acceleration of the cooling of the flame aims to reduce the formation of nitrogen oxides while supplementing the combustion with the residual oxygen they contain”).

In view of Muller’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include: 
a cylindrical nozzle extension longitudinally extending from and shaping flow of combustible gas from the nozzle port; and
wherein the cylindrical nozzle extension comprises a nozzle wall including a first proximal end portion disposed adjacent the nozzle port and an opposed second distal end portion forming a discharge end of the burner nozzle, wherein the nozzle wall includes a plurality of recirculation ports disposed in the second distal end portion, the recirculation ports allowing internal recirculation of at least a portion of exhaust gas produced by operation of the gaseous fuel burner nozzle as is taught in Muller, in the nozzle disclosed by Breese.
One would have been motivated to include: 
a cylindrical nozzle extension longitudinally extending from and shaping flow of combustible gas from the nozzle port; and
wherein the cylindrical nozzle extension comprises a nozzle wall including a first proximal end portion disposed adjacent the nozzle port and an opposed second distal end portion forming a discharge end of the burner nozzle, wherein the nozzle wall includes a plurality of recirculation ports disposed in the 

Breese, as modified by Muller, does not disclose the cylindrical nozzle extension including a laminar flow insert housed therewithin, the laminar flow insert producing laminar flow of the combustible mixture flowing therethrough and configured to control a flame shape in operational combination with the mechanically adjustable iris nozzle port.

However, Schade teaches the nozzle extension including a laminar flow insert housed therewithin, the laminar low insert producing laminar flow of the combustible gas flowing therethrough, the laminar flow insert producing laminar flow of the combustible mixture flowing therethrough and configured to control a flame shape (“In general, the streams of equal cross-sectional area at the gridwork end of the baffles. Dividing the fuel flow into separate streams provides more uniform and laminar flow of the fuel to the gridwork 40”).

In view of Schade’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the nozzle extension including a laminar flow insert housed therewithin, the laminar flow insert producing laminar flow of the combustible gas flowing therethrough as is taught in Schade, in the nozzle disclosed by Cochrane.
One would have been motivated to include the nozzle extension including a laminar flow insert housed therewithin, the laminar low insert producing laminar flow of the combustible gas flowing therethrough because Schade states “It is found that providing a uniform and equal flow of fuel to the gridwork ports prevents cross-currents and other flow disturbances thereby providing a more stable and noiseless flame.” Therefore, including the inserts of Schade will increase stability and reduce noise. The examiner notes that the claim recites “the laminar flow insert… configured to control a flame shape in operational combination with the mechanically adjustable iris nozzle port.” The court has held combining Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 163 USPQ 673 (1969). In this case, no single reference discloses both the adjustable nozzle and the laminar flow insert. However, the combination of these references results, predictably, in a burner with an adjustable nozzle and a laminar flow insert. The court has also held that “the convenience of putting… together… elements in one machine, though perhaps a matter of great convenience does not produce a new or different function.”  Id. at 60, 163 USPQ at 674.

Regarding claim 15, Breese, as modified by Muller and Schade, discloses the gaseous fuel burner nozzle of claim 12 additionally comprising a burner nozzle controller in control communication with the mechanically adjustable iris nozzle port to adjust the size of the nozzle port (“control handle or member 18”) to selectively maintain exit velocity of the combustible mixture from the nozzle port for one or more of combustion stability and fame stability (“to selectively maintain…” is a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In the present case, the control handle 18 is capable of being used to selectively maintain exit velocity of the gaseous fuel from the nozzle port for one or more of combustion stability and fame stability).

Regarding claim 17, Breese discloses a gaseous fuel burner nozzle comprising: 
a manifold (9) configured to deliver a combustible mixture of an oxidant and a fuel gas (“the apertures 12 and 13 together, being effective to admit a primary air supply for mixture with the vaporized liquid hydrocarbon” column 1, line 47);
a mechanically adjustable iris nozzle port at an end of the manifold and configured for expanded turndown control of the combustible mixture from the nozzle port (“iris diaphragm structure formed of a plurality of shutter members 21” and “mixing chamber is provided with an upper or intermediate baffle having an aperture the diameter of which should be varied or controlled, either at the time of starting 
a burner nozzle controller in control communication with the mechanically adjustable iris nozzle port to adjust the size of the nozzle port (“control handle or member 18”) to selectively maintain exit velocity of the combustible mixture from the nozzle port for one or more of combustion stability and flame shape and stability (“to selectively maintain…” is a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In the present case, the control handle 18 is capable of being used to selectively maintain exit velocity of the gaseous fuel from the nozzle port for one or more of combustion stability and fame stability).

Breese does not disclose a cylindrical nozzle extension longitudinally extending from and shaping flow of combustible gas from the mechanical adjustable iris nozzle port, the cylindrical nozzle extension including a laminar flow insert housed therewithin, the laminar flow insert producing laminar flow of the combustible gas lowing therethrough, the cylindrical nozzle extension including a nozzle wall having a first proximal end portion disposed adjacent the mechanically adjustable iris nozzle port and an opposed second distal end portion forming a discharge end of the burner nozzle, wherein the nozzle walI includes a plurality of recirculation ports disposed in the second distal end portion, the recirculation ports allowing internal recirculation of at least a portion of exhaust gas produced by operation of the gaseous fuel burner nozzle, the laminar flow insert comprising a bundle of a plurality of parallel narrow diameter tubes extending from the first proximal end portion disposed adjacent the mechanically adjustable iris nozzle port toward the opposed second distal end portion.

However, Muller discloses a cylindrical nozzle extension longitudinally extending from and shaping flow of combustible gas from the nozzle port, the cylindrical nozzle extension including a nozzle wall having a first proximal end portion disposed adjacent the nozzle port and an opposed second distal end portion forming a discharge end of the burner nozzle, wherein the nozzle walI includes a plurality of 

In view of Muller’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a cylindrical nozzle extension longitudinally extending from and shaping flow of combustible gas from the nozzle port, the cylindrical nozzle extension including a nozzle wall having a first proximal end portion disposed adjacent the nozzle port and an opposed second distal end portion forming a discharge end of the burner nozzle, wherein the nozzle walI includes a plurality of recirculation ports disposed in the second distal end portion, the recirculation ports allowing internal recirculation of at least a portion of exhaust gas produced by operation of the gaseous fuel burner nozzle as is taught in Muller, in the nozzle disclosed by Breese.
One would have been motivated to include a cylindrical nozzle extension longitudinally extending from and shaping flow of combustible gas from the nozzle port, the cylindrical nozzle extension including a nozzle wall having a first proximal end portion disposed adjacent the nozzle port and an opposed second distal end portion forming a discharge end of the burner nozzle, wherein the nozzle walI includes a plurality of recirculation ports disposed in the second distal end portion, the recirculation ports allowing internal recirculation of at least a portion of exhaust gas produced by operation of the gaseous fuel burner nozzle because Muller states the ports “aims to reduce the formation of nitrogen oxides while supplementing the combustion with the residual oxygen they contain.” Therefore, including the ports will reduce nitrogen oxides and improve combustion.

Breese, as modified by Muller, does not disclose the cylindrical nozzle extension including a laminar flow insert housed therewithin, the laminar flow insert producing laminar flow of the combustible gas lowing therethrough, the laminar flow insert comprising a bundle of a plurality of parallel narrow 

However, Schade teaches the nozzle extension including a laminar flow insert housed therewithin, the laminar flow insert producing laminar flow of the combustible gas lowing therethrough, the laminar flow insert comprising a bundle of a plurality of parallel narrow diameter tubes extending from the first proximal end portion disposed adjacent the nozzle port toward the opposed second distal end portion (“In general, the streams of equal cross-sectional area at the gridwork end of the baffles. Dividing the fuel flow into separate streams provides more uniform and laminar flow of the fuel to the gridwork 40”).

In view of Schade’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a laminar flow insert housed therewithin, the laminar flow insert producing laminar flow of the combustible gas lowing therethrough, the laminar flow insert comprising a bundle of a plurality of parallel narrow diameter tubes extending from the first proximal end portion disposed adjacent the nozzle port toward the opposed second distal end portion as is taught in Schade, in the nozzle disclosed by Cochrane.
One would have been motivated to include a laminar flow insert housed therewithin, the laminar flow insert producing laminar flow of the combustible gas lowing therethrough, the laminar flow insert comprising a bundle of a plurality of parallel narrow diameter tubes extending from the first proximal end portion disposed adjacent the nozzle port toward the opposed second distal end portion because Schade states “It is found that providing a uniform and equal flow of fuel to the gridwork ports prevents cross-currents and other flow disturbances thereby providing a more stable and noiseless flame.” Therefore, including the inserts of Schade will increase stability and reduce noise.

Regarding claim 18, Breese, as modified by Muller and Schade, discloses the gaseous fuel burner nozzle of claim 17. 



Breese does not disclose the claimed fuels. However, it is noted that there are a finite number of commonly available fuels to one having ordinary skill in the art for appliances. In this regard, it is noted that Schade teaches propane. It would therefore have been obvious to one having ordinary skill in the art at the time of the invention to use propane as a fuel since it is known to do so and therefore has a reasonable expectation of success (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Helps, in view of Morohoshi (US 5158261 A), hereinafter Morohoshi.

Regarding claim 8, Helps discloses the gaseous fuel burner nozzle of claim 7. 

Helps does not disclose wherein the exit velocity of the gaseous fuel from the nozzle port is maintained for stable combustion.

However, Morohoshi teaches wherein the exit velocity of the combustible mixture from the nozzle port is maintained for stable combustion (“jetting of fuel is subjected to proportional control at the turndown ratio of 1/5 to 1/10 to always render the stabilized combustion possible”).

In view of Morohoshi teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the exit velocity of the combustible mixture from the nozzle port is maintained for stable combustion as is taught in Morohoshi, in the gaseous fuel burner disclosed by Helps.
.

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over by Breese, in view of Muller, in view of Schade, and further in view of Ruhl.

Regarding claim 16, Breese, as modified by Muller and Schade, discloses the gaseous fuel burner nozzle of claim 15. 

Breese, as modified by Muller and Schade, does not disclose controlled by entry of at least one parameter selected from the group of pressure measurement, fuel flow rate and oxidant flow rate, into the burner nozzle controller to adjust the size of the nozzle port.

However, Ruhl teaches controlled by entry of at least one parameter selected from the group of pressure measurement, fuel flow rate and oxidant flow rate, into the burner nozzle controller to adjust the size of the nozzle port (“Movement of the valve is controlled by conventional controller/actuator technology well known to those skilled in the art” and “The amount of fuel entering the burner is determined by a valve assembly and conventional actuator and temperature control device. Fuel is increased or decreased as required to maintain the control temperature set point” The temperature setpoint determines the fuel flow rate which is fed to the controller).

In view of Ruhl’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include controlled by entry of at least one parameter selected from the group of pressure measurement, fuel flow rate and oxidant flow rate, into the burner nozzle controller to adjust the size of the nozzle port as is taught in Ruhl, in the burner nozzle disclosed by Breese.


Regarding claim 19, Breese, as modified by Muller and Schade, discloses the gaseous fuel burner nozzle of claim 17.  

Breese, as modified by Muller and Schade, does not disclose controlled by entry of at least one parameter selected from the group of pressure measurement, fuel flow rate and oxidant flow rate, into the burner nozzle controller to adjust the size of the nozzle port.

However, Ruhl teaches controlled by entry of at least one parameter selected from the group of pressure measurement, fuel flow rate and oxidant flow rate, into the burner nozzle controller to adjust the size of the nozzle port (“Movement of the valve is controlled by conventional controller/actuator technology well known to those skilled in the art” and “The amount of fuel entering the burner is determined by a valve assembly and conventional actuator and temperature control device. Fuel is increased or decreased as required to maintain the control temperature set point” The temperature setpoint determines the fuel flow rate which is fed to the controller).

In view of Ruhl’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include controlled by entry of at least one parameter selected from the group of pressure measurement, fuel flow rate and oxidant flow rate, into the burner nozzle controller to adjust the size of the nozzle port as is taught in Ruhl, in the burner nozzle disclosed by Breese.
One would have been motivated to include controlled by entry of at least one parameter selected from the group of pressure measurement, fuel flow rate and oxidant flow rate, into the burner nozzle .

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over by Breese, in view of Schade.

Regarding claims 20 and 21, Breese discloses a gaseous fuel burner nozzle of claim 3, wherein the mechanically adjustable iris nozzle port is configured to adjust a flow of the combustible mixture to adjust a flame shape (“to adjust a flame shape…” is a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In the present case, adjusting the nozzle would adjust the flame shape).

Breese does not disclose a laminar flow element comprising a bundle of a plurality of parallel tubes each extending from a first proximal end that is disposed abutting the mechanically adjustable iris nozzle port, toward an opposed second distal end portion, wherein the flow of the combustible mixture is directed through the plurality of parallel tubes to adjust a flame shape.

However, Schade teaches a laminar flow element (“In general, the streams of equal cross-sectional area at the gridwork end of the baffles. Dividing the fuel flow into separate streams provides more uniform and laminar flow of the fuel to the gridwork 40”) comprising a bundle of a plurality of parallel tubes (“Gridwork 40 provides a plurality of axially extending tubes or ports 42”) each extending from a first proximal end that is disposed abutting the nozzle port (At the end of 28), toward an opposed second distal end portion (44), wherein the flow of the combustible mixture is directed through the plurality of parallel tubes to adjust a flame shape (“to adjust a flame shape…” is a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior 

In view of Schade’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a laminar flow element comprising a bundle of a plurality of parallel tubes each extending from a first proximal end that is disposed abutting the nozzle port, toward an opposed second distal end portion, wherein the flow of the combustible mixture is directed through the plurality of parallel tubes to adjust a flame shape as is taught in Schade, in the nozzle disclosed by Cochrane.
One would have been motivated to include a laminar flow element comprising a bundle of a plurality of parallel tubes each extending from a first proximal end that is disposed abutting the nozzle port, toward an opposed second distal end portion, wherein the flow of the combustible mixture is directed through the plurality of parallel tubes to adjust a flame shape because Schade states “It is found that providing a uniform and equal flow of fuel to the gridwork ports prevents cross-currents and other flow disturbances thereby providing a more stable and noiseless flame.” Therefore, including the inserts of Schade will increase stability and reduce noise.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Paris (US 3224682 A) “The 55 air flow past the baffles 3 to 5 will be substantially laminar since the diversion of the secondary air through channels 8 and 9 reduces the possibility of turbulence within an axial plane” and “a manually controllable iris-type diaphragm 11”

    PNG
    media_image6.png
    320
    434
    media_image6.png
    Greyscale

Breese (US 2181261 A) similar to the Breese reference relied upon above
Leonard (US 4266930 A) “It is possible to position a baffle or deflector within the collector passage at the transition point 52, 158 for helping to change the turbulent flow to laminar flow. Such a baffle or deflector could also be in the form of a plurality of louvers”
Fogliani (US 6413080 B1) “The uniformity of the characterizing parameters of the mixture may be further improved by providing laminar flow generating means 4 between the Venturi tube 2 and the diffuser portion 3 of the burner body 1. When said mixture passes through said laminar flow generating means 4, a substantially laminar flow of the mixture is generated. Said laminar flow generating means 4 may consist, for instance, of a mesh element 4, shaped as a sector of a cylindrical surface, In addition, the laminar flow generating means 4 may consists of a perforated plate element, or a honeycomb shaped element, or baffle means, etc”
Breese (US 2482649 A) “Whereas we have shown our invention as applied to a hydroxylating pot type burner in which a liquid fuel is vaporized in a burner pot, it will be understood that our invention may be applied to other burners and may be used with other fuels such as gas”
Stephens (US 20030175638 A1) “The advantage achieved by the use of the openings 61 lies in their alignment, which is optimized to reduce the amount of oxygen from the staged air ports that reaches the flame, reducing the level of interaction of oxygen with the flame. As may be 

    PNG
    media_image7.png
    685
    482
    media_image7.png
    Greyscale

Buschulte (US 4318688 A) “By using an oil burner having a perforated mixing tube, as hereinbefore described, it is possible, as compared to using an oil burner having a known unperforated mixing tube, to reduce the noise level by 4 dBA at 1 m. in front of the burner and 1 m. above the floor in the boiler room in which a boiler fitted with the oil burner is installed”

    PNG
    media_image8.png
    451
    710
    media_image8.png
    Greyscale

Krieger (US 4583936 A) “The proportional, integral, differential algorithm means 80 monitors the temperature of the combustion chamber and provides output signals which are proportional to the temperature, vary with the integral of the temperature, and vary with the derivative of the combustion chamber temperature. That is, the PID algorithm means provides the temperature, the amount of heat energy released into the combustion chamber, and an indication of the rate of change of the temperature. The frequency modulated burner control logic means 82 converts this information into appropriate control signals for the fuel and air solenoid valves 20, 22, 24, and 26. In the preferred embodiment, the logic means 82 comprises a microprocessor which is programmed in accordance with the programming flow chart of FIG. 7”
Ruhl (US 5609833 A), (US 5618173 A), and (US 5676536 A) Similar to the Ruhl reference relied upon in this action.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309.  The examiner can normally be reached on Mon-Fri 8:30-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LOGAN P JONES/Examiner, Art Unit 3762                                                                                                                                                                                                        

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762